             Case 8-18-74720-las              Doc 11-1        Filed 10/11/18         Entered 10/11/18 14:15:07


                                                     Notice Recipients
District/Off: 0207−8                       User: admin                           Date Created: 10/11/2018
Case: 8−18−74720−las                       Form ID: 318DF7                       Total: 36


Recipients of Notice of Electronic Filing:
tr          Kenneth Kirschenbaum           ken@kirschenbaumesq.com
aty         Jason Leibowitz         jleibowitz@kandfllp.com
                                                                                                                    TOTAL: 2

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Nicholas Palazzo        1271 Carlls Straight Path         Huntington Station, NY 11746
smg         NYS Department of Taxation & Finance             Bankruptcy Unit          PO Box 5300       Albany, NY 12205
smg         NYS Unemployment Insurance             Attn: Isolvency Unit         Bldg. #12, Room 256        Albany, NY 12240
smg         NYC Department of Finance            345 Adams Street         Office of Legal Affairs      Brooklyn, NY 11201−3719
smg         United States Trustee       Office of the United States Trustee         Long Island Federal Courthouse      560
            Federal Plaza       Central Islip, NY 11722−4437
9313249     Aleksander Shalshin, MD          P.O. Box 918          Syosset, NY 11791
9313250     Alliance One Receivables         PO Box 2449           Gig Harbor, WA 98335−2449
9313251     Angeliki Palazzo Takos         22 Burgess Avenue           Huntington Station, NY 11746
9313252     Apuzzo, Finamore, William           536 Mineola Ave.          Carle Place, NY 11514−1716
9313253     Arstrat       9800 Centre Parkway          Ste 1100         Houston, TX 77036
9313254     Carle Place Family Medici         PO Box          Philadelphia, PA 19195−7585
9313255     Eastern Collection Corpor        PO Box 453           Bohemia, NY 11716−0453
9313256     Huntington Hosp−General           PO Box 415661           Boston, MA 02241−5661
9313257     Hutington Hospital Northw          270 Park Avenue          Huntington, NY 11743−2799
9313258     Improved Data Service         5500 Main Street, Ste 212          Attn: Heidi Coss      Buffalo, NY 14221
9313259     Ingram and Associates        PO Box 860102            Minneapolis, MN 55486−0102
9313260     International Recovery As         PO Box 651          Nesconset, NY 11767
9313261     Island Wide Medical Assoc           PO Box 95000          Philadelphia, PA 19195−7585
9313262     Levinbrook Law Firm          77 Arkay Drive, Ste C1          Hauppauge, NY 11788
9313265     NYS Child Support Process           PO Box 15363          Albany, NY 12212−5363
9313266     NYS Dept of Tax & Fin          W A Harriman Campus              Huntington Station, NY 11746−8015
9313263     North Shore Unv Hosp.          PO Box 4318          Manhasset, NY 11030
9313264     Northwell Health        PO Box 28372           New York, NY 10087−8372
9313267     Office of Rob Montefusco          1601 Vets Hwy, Ste 530           Islandia, NY 11749
9313268     Ophthalmic Consultants of          865 Merrick Ave Ste 80 N.           Westbury, NY 11590
9313271     ProHealth Care Assoc, LLP           PO Box 3475          OH 43670−0475
9313269     Professional Claims Burea         PO Box 9060           Hicksville, NY 11802−9060
9313270     Professional Recovery Ass          PO Box 215         Levittown, NY 11756−0215
9313272     Toscani Law Firm, P.C.         360 Route 109          Attn: Richard C. Toscani        West Babylon, NY 11704
9313273     Transworld Systems Inc.         507 Prudential Road          Horsham, PA 19044
9313274     Victor Palazzo        1271 Carll's Straight Pat       Huntington Station, NY 11746
9313275     Victor Perez       1271 Carll's Straight Pat        Huntington Station, NY 11746
9313276     Winthrop Medical Affiliat         700 Hicksville Rd         c/o Carle Place Family Me        Bethpage, NY
            11714−3472
9313277     Winthrop Radiology Assoc           GPO Box 27686           New York, NY 10087−7686
                                                                                                                   TOTAL: 34
